Citation Nr: 0826801	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran had active service from December 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision in which 
the RO denied service connection for a kidney condition.  The 
veteran filed a notice of disagreement (NOD) in February 
2006, and the RO issued a statement of the case (SOC) in 
March 2006.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in April 2006.

In July 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

Later that month, the undersigned Veterans Law Judge granted 
the veteran's motion to advance this appeal on the Board's 
docket, pursuant the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's statements and testimony of falling on his 
back during active service are credible.

3.  An uncontradicted private medical opinion indicates that 
the development of the veteran's kidney stones is related to 
the in-service fall.





CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for kidney stones are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the favorable disposition of the claim on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate the claim have been 
accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

On his February 2005 claim for benefits, the veteran stated 
that he had been told that his kidney condition is related to 
a fall during active duty and that he had had three surgeries 
regarding his kidney condition, in 1951, 1960, and 1968.

On his NOD, the veteran stated that his kidney condition is 
related to a fall from a 15 foot high bar on the obstacle 
course and that it has been an ongoing problem since.

On February 2008 correspondence, the veteran stated that he 
had had problems after a fall on the obstacle course in 1944 
but that he had just tried to live with it and had not gone 
to sick call.

During his Board hearing, the veteran testified that in 
December 1944 during basic training he had fallen on his back 
on an obstacle course, that he has had kidney problems on the 
same side that he fell on, and that he had first noticed a 
problem with his kidney in 1950.  

Initially, the Board notes that the veteran's service medical 
records contain no mention of a fall during basic training or 
of problems referable to the back or kidneys.

Post-service, a February 1968 letter from Dr. O. to Dr. C. 
reflects that he had been treating the veteran since 1953 for 
kidney stones.  In a December 2005 letter, Dr. C. stated that 
he had treated the veteran since 1968 for kidney stones and 
relayed the veteran's history of falling from a 15 foot high 
bar on an obstacle course and landing on his back.  Dr. C. 
then opined that the veteran's kidney stones are the result 
of chronic inflammation obstruction that more probably 
resulted from the fall in service in 1944.  Dr. C. stated 
that this was also Dr. O.'s opinion when he had spoken to Dr. 
O. in 1968.  In a February 2008 letter, Dr. C. stated that 
the fall the veteran sustained in service was the 
precipitating factor that over the ensuing years led to the 
formation of kidney stones.

In summary, although the veteran's service medical records 
fail to show that he injured his back during basic training 
or that he complained of back or kidney problems, the Board 
finds credible the veteran's statements and testimony of 
falling on his back during service, and an uncontradicted 
private medical opinion indicates that the development of his 
kidney stones is related to the in-service fall.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2007).  See also 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that service connection for kidney stones is 
warranted.


ORDER

Service connection for kidney stones is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


